IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH, EX REL. RONALD B.                : No. 16 MM 2020
SCHOCH JR.,                                    :
                                               :
                    Petitioner                 :
                                               :
             v.                                :
                                               :
GEORGE A. MILLER, SUPERINTENDENT               :
S.C.I. WAYMART,                                :
                                               :
                    Respondent                 :
                                               :
                                               :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of April, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.